Preliminary Copy SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material under §240.14a-12 FX Energy, Inc. (Name of Registrant as Specified in its Charter) n/a (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Preliminary Copy FX ENERGY, INC. 3006 Highland Drive, #206 Salt Lake City, Utah 84106 USA Telephone: (801) 486-5555 Facsimile: (801) 486-5575 [mailing date] Dear FX Energy Stockholder: Our Proxy Statement for the 2015 Annual Stockholders’ Meeting of FXEnergy, Inc., and our 2014 Annual Report are enclosed.At this meeting, we will seek your support for the election of directors, the approval of a broad-based performance incentive plan, the approval of a revised stockholder rights agreement, a related amendment to our restated articles of incorporation to remove special provisions relating to our Rights Redemption Committee, and the ratification of Grant Thornton LLP as our independent registered public accounting firm for 2015. We have spent a good deal of time during the past year considering corporate governance issues.Our annual report outlines steps we have taken to make our governance more robust, responsive, and effective.Importantly, we have adopted an updated stockholder rights agreement that we are submitting for stockholder approval.If the stockholders do not approve this agreement and a related amendment to our articles of incorporation, the agreement will immediately terminate automatically. We are also revising our executive compensation practices and policies with additional pay-for-performance features that we believe will enhance long-term total stockholder return.We are asking stockholder approval of our 2015 Performance Incentive Plan, which we believe is an important component of this pay-for-performance approach. These are important considerations for all stockholders.Therefore, the Board of Directors urges you to review each of these proposals carefully.The enclosed proxy statement discusses the intended benefits as well as possible disadvantages of these proposals. Your Board of Directors believes that the adoption of each of the proposals is in the best interests of all stockholders. Sincerely, FX ENERGY, INC. David N. Pierce President Preliminary Copy TABLE OF CONTENTS Page NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD [MEETING DATE] PROXY STATEMENT 1 Proposal 1.Election of Directors 2 Recommendation of the Board 2 Vote Required 2 Corporate Governance 2 Board Composition 2 Board Leadership Structure 4 Director Evaluations 4 Board Meetings and Committees 4 Executive Officers, Directors 6 Director and Executive Officer Stock Ownership 8 Policy on Prohibited Transactions 9 Policy on Stockholder Communications with Directors 9 Code of Ethics 9 Corporate Governance Guidelines 9 Stockholder Proposals 9 Principal Stockholders 10 Equity Compensation Plans 10 Section 16(a) Beneficial Ownership Reporting Compliance 11 Certain Relationships and Related-Party Transactions 11 Report of the Compensation Committee 11 Executive Compensation 12 Compensation Discussion and Analysis 12 2014 Summary Compensation Table 23 Outstanding Equity Awards at 2014 Year-End 24 Option Exercises and Stock Vested During 2014 25 Other Potential Post-Employment Compensation 25 Employment Agreements 25 Change in Control Agreements 26 Director Compensation 27 Audit Committee Report 27 Proposal 2.Approval of the FX Energy, Inc., 2015 Performance Incentive Plan 28 Introduction 28 Background for the Determination of the Share Request under the 2015 Performance Plan 29 Benefits of the 2015 Performance Plan 30 Future Performance-Based Plan Awards 30 Summary of the Plan 31 Recommendation of the Board 40 Vote Required 40 Preliminary Copy Proposal 3. Approval of 2015 Revised Rights Agreement 40 Board Adoption of 2015 Rights Agreement 40 Term 41 Effectiveness 41 Transfer of Rights; Distribution Date; Rights Certificates 42 Exempt Persons 42 Flip-In Trigger 43 Flip-Over Trigger 43 Exchange Provision 43 Redemption of the Rights 43 Terms of 2015 Rights Agreement and Rights 43 Voting Rights; Other Stockholder Rights 43 Antidilution Provisions 44 Certain Anti-Takeover Effects 44 Recommendation of the Board 44 Vote Required 44 Proposal 4. Approval of an Amendment to our Restated Articles of Incorporation To Delete Rights Redemption Committee Provisions 44 Recommendation of the Board 45 Vote Required 45 Proposal 5. Ratification of the Appointment of Registered Public Accounting Firm 45 Recommendation of the Board 46 Vote Required 46 Relationship with Independent Auditors 46 Audit Fees 46 Audit-Related Fees 46 Tax Fees 46 All Other Fees 46 Other Matters 47 Preliminary Copy FX ENERGY, INC. 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD [MEETING DATE] To the Stockholders of FX Energy, Inc.: The 2015 Annual Meeting of Stockholders of FX Energy, Inc. (the “Annual Meeting”), will be held [meeting date], in the Uintah Room, Little America Hotel, 500 South Main Street, Salt Lake City, Utah.The Annual Meeting will convene at 10:00 a.m., local time, to consider and take action on the following proposals: to elect two directors to serve until the expiration of their respective terms and until their respective successors are elected and qualified; to approve the FX Energy, Inc., 2015 Performance Incentive Plan; to approve the 2015 Revised Rights Agreement; to approve an amendment to our restated articles of incorporation to delete provisions for a Rights Redemption Committee; and to ratify the appointment of Grant Thornton LLP as our independent registered public accounting firm for 2015. Only owners of record of our common stock outstanding as of the close of business [record date] (the “Record Date”), will be entitled to notice of and to vote at the Annual Meeting.Each share of common stock is entitled to one vote.Holders of at least a majority of the shares of common stock outstanding on the Record Date must be represented at the meeting to constitute a quorum for conducting business. The attendance at and/or vote of each stockholder at the Annual Meeting is important, and each stockholder is encouraged to attend. FX ENERGY, INC. By Order of the Board of Directors Scott J. Duncan, Secretary Salt Lake City, Utah [mailing date] IMPORTANT NOTICE REGARDING INTERNET AVAILABILITY OF PROXY MATERIAL FOR THE ANNUAL MEETING TO BE HELD ON [MEETING DATE] On or about [mailing date], a Notice of Internet Availability of Proxy Materials (the “Notice”) was mailed to stockholders of record and beneficial owners directing them to a website where they can access our 2015 Proxy Statement and 2014 Annual Report (the “Annual Meeting Materials”). Our Annual Report on Form 10-K for the fiscal year ended December 31, 2014, is included in the 2014 Annual Report.It was filed with the U.S. Securities and Exchange Commission on March 16, 2015. Our Annual Meeting Materials are available at www.proxyvote.com, and both beneficial owners and stockholders of record can vote their shares and request that paper copies of the proxy materials be mailed to them at that website. Preliminary Copy FX ENERGY, INC. 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 PROXY STATEMENT This proxy statement is furnished in connection with the solicitation of proxies on behalf of FX Energy, Inc., to be voted at the 2015 Annual Meeting of Stockholders of FX Energy, Inc. (“Annual Meeting”) to be held in the Uintah Room, Little America Hotel, 500 South Main Street, Salt Lake City, Utah, on [meeting date], at 10:00 a.m., local time, or at any adjournment thereof.Our Board of Directors, or Board, recommends that you vote as follows on the proposals at the Annual Meeting: FOR the election of our two nominees set forth herein as our directors to serve as directors until the expiration of their respective terms and until their successors are elected and qualified; FOR the approval of the FX Energy, Inc., 2015 Performance Incentive Plan; FOR the approval of our 2015 Revised Rights Agreement; FOR the approval of an amendment to our restated articles of incorporation to delete provisions for a Rights Redemption Committee; and FOR the ratification of the appointment of Grant Thornton LLP as our independent registered public accounting firm for 2015. Stockholders of record can vote their shares in person at the Annual Meeting, on the Internet at www.proxyvote.com, or by submitting the written proxy card as instructed.Beneficial owners whose shares are held in a brokerage account can vote using the voting instruction form provided by their broker or on the Internet at www.proxyvote.com. We will bear the entire expense of this proxy solicitation.In addition to this solicitation, our officers, directors, and regular employees, who will not receive extra compensation for such services, may solicit proxies by mail, by telephone, or in person.We are first releasing this proxy statement and related materials to stockholders on or about [mailing date]. Only holders of our [outstanding shares] shares of common stock, par value $0.001, outstanding as of the close of business on [record date] (the “Record Date”), will be entitled to vote at the Annual Meeting.Each share of common stock is entitled to one vote.Holders of at least a majority of the shares of common stock outstanding on the Record Date must be represented at the Annual Meeting to constitute a quorum for conducting business. If stockholders whose shares are held by a broker, bank, or other nominee (that is, in street name) do not vote on the Internet at www.proxyvote.com or otherwise submit voting instructions, such broker, bank, or nominee can vote the stockholder’s shares on “discretionary” items, but not on “nondiscretionary” items.Discretionary items are proposals considered routine under the rules of the NASDAQ Stock Market, Inc., specifying the types of matters on which brokers may vote shares held in street name in the absence of voting instructions from the beneficial owner of such shares.When a broker does not have discretion to vote on a particular nondiscretionary matter and the stockholder has not given timely instruction on how the broker should vote, the broker will indicate it does not have authority to vote such shares on its proxy, which is sometimes is called a “broker non-vote.”All properly returned proxies, including broker non-votes, will be counted to determine if a quorum is present. 1 Preliminary Copy The election of directors, the approval of the FX Energy Performance Incentive Plan, the approval of the 2015 Revised Rights Agreement, and the proposed amendment to our restated articles of incorporated are considered nonroutine or nondiscretionary.Accordingly, brokers do not have discretion to vote on these proposals without the stockholder’s instruction.Abstentions and broker non-votes will not be included in the totals for these proposals and will have no effect on the outcome of the vote.For 2015, only the ratification of the appointment of Grant Thornton LLP as our independent registered public accounting firm for 2015 is considered routine and, therefore, may be voted upon by brokers without stockholder instructions. Officers and directors holding an aggregate of 4,205,501 shares of common stock, or approximately 7.6% of the outstanding shares, have indicated their intent to vote in favor of all proposals. Our policy is that each member of the Board is encouraged, but not required, to attend the Annual Meeting.One director attended our annual meeting in 2014. PROPOSAL 1. ELECTION OF DIRECTORS Our restated articles of incorporation provide that the Board shall be divided into three classes, with each class as equal in number as practicable.One class is to be elected each year for a three-year term.At the Annual Meeting, two directors will be elected to serve three-year terms. The Board has nominated Jerzy B. Maciolek and H. Allen Turner for election as our directors at the Annual Meeting, each to serve for a term of three years expiring at the 2018 annual meeting and until his successor is elected and qualified.Our Nomination and Governance Committee recommended, and the Board unanimously approved, these nominations. Our officers are elected following the annual meeting of the Board to hold office until their respective successors are elected and qualified.The information concerning the nominees and directors and their security holdings has been furnished by them to us.Biographical information and business experience of each person nominated and for each director whose term of office will continue after the Annual Meeting are discussed above.(See “Corporate Governance: Executive Officers, Directors.”) Recommendation of the Board The Board recommends a vote “FOR” the election of nominees Jerzy B. Maciolek and H. Allen Turner as directors to serve in such capacities until the expiration of their terms at the 2018 annual meeting of stockholders and until their successors are elected and qualified. Vote Required Directors are elected by the affirmative vote of the holders of a plurality of the shares of common stock voted for the election of directors at the Annual Meeting.Abstentions and broker non-votes will not be counted in the election of directors. CORPORATE GOVERNANCE Board Composition Our Board now consists of three independent directors—Messrs. Turner, Grundvig, and Goldstein—and two executives—David N. Pierce, Chief Executive Officer, and Jerzy B. Maciolek, Vice-President of International Exploration.Directors Turner and Maciolek will stand for reelection at the Annual Meeting. 2 Preliminary Copy Richard Hardman Some stockholders and proxy advisers noted that an overarching 2014 governance concern was their view that the Board did not have a majority of independent directors.As a NASDAQ Global Market-listed company, we are required to meet the independent director standards of that exchange and believe we have done so at all times.We believe that Richard Hardman was an independent director, notwithstanding the fact that for more than three years he has served as a technical advisor to the Board, for which he receives additional compensation, much in the same manner that we pay additional compensation to our Lead Director and the chairmen of our Audit and Compensation Committees without disqualifying them from their independence.Mr. Hardman reported to the Board, not to management, to fulfill the request of the independent directors that they have available to them a nonmanagement view on technical matters.Annually, we have reviewed Mr. Hardman’s standing and relationship with us, including the nature of his services to the independent directors and the amount of his compensation from the Board, have determined that he meets the requirements for director independence under applicable exchange requirements, and have so certified to the NASDAQ Global Market.Although Mr. Hardman’s compensation exceeded that threshold amount of independence for compensation for services to the Company, in each of the last three years, his services were rendered to the Board, particularly the independent directors, and not to the Company. Notwithstanding the applicable legal requirements, however, some proxy advisory firms adopted the position that any consulting relationship disqualifies the independence of that director, without regard to the corporate body for which such services are rendered or the related reporting relationships or duties.They cite no regulatory, statutory, or listing authority for that claim. Dennis Goldstein At the 2014 stockholder meeting, Dennis B. Goldstein was elected to a three-year term by a plurality vote, with 9.6 million votes “for” his election and 11.3 million votes “withheld.”Accordingly, he was not elected by the vote of a majority of the stockholders voting on his reelection.Mr. Goldstein has served since 2003 as our Lead Director and the chairman of our Nomination and Governance Committee, which guides us in governance matters.According to the published criteria and reports of principal proxy advisers, they typically recommend against reelecting the chairman of the governance committee when the corporation has governance provisions that they believe are not in the best interests of the corporation, including the classification of a director as “independent” if he has any consulting relationship with the Company as discussed above.Following discussions with many of our institutional owners, we know that a significant portion of the “withhold authority” votes respecting the election of Mr. Goldstein at the 2014 stockholder meeting was the result of his position of chairman of the Nomination and Governance Committee due to the perceived lack of Mr. Hardman’s independence, and not the result of an evaluation of his personal performance. In considering the circumstances surrounding Mr. Goldstein’s vote totals, the Board recognized Mr. Goldstein’s long-standing, consistent leadership and contributions to the Board and to the Company.Although Mr. Goldstein discussed his willingness to tender his resignation following the 2014 stockholder meeting, the Board instead sought his continuing participation in a comprehensive governance review as discussed above in order to address the governance issues that had been raised by proxy advisers and institutional shareholders.The Board concluded that we would benefit from the continued services of Mr. Goldstein as Chairman of the Governance and Nomination Committee and as Lead Director. February 2015 Resignations In order to assure that a majority of our directors are independent under criteria as interpreted by various proxy advisory firms and certain institutions, Mr. Hardman, who has served on our Board since 2003, resigned on February 13, 2015.Mr. Hardman will continue as technical adviser to the independent directors.Further, on February 13, 2015, Thomas B. Lovejoy, who has served on our Board since 1995, resigned as chairman and director. The Board has determined that Arnold S. Grundvig Jr., H. Allen Turner, and Dennis B. Goldstein are “independent directors” as that term is defined in Rule 5605(a)(2) of NASDAQ. 3 Preliminary Copy Board Leadership Structure Since 2003, our offices of Chairman and Chief Executive Officer have been held by two different people, although we have no requirement to separate these positions.However, if the Chairman and the Chief Executive Officer are the same, our Guidelines for Corporate Governance require that we have an independent Lead Director to perform prescribed responsibilities, many of which are duties customarily performed by a Board Chairman, such as developing Board meeting agendas and leading director evaluations. Our Lead Director chairs the executive sessions of our independent directors and takes the lead in developing agendas for Board meetings, coordinates the work of all standing committees, and advances other matters pertaining to governance and the operation of the Board. The Board believes that the separation between independent directors and management is an important component of effective corporate governance and believes that this goal is accomplished by having either an independent Chairman or an independent Lead Director.The fact that the offices of Chairman and the Chief Executive Officer may be held by the same person does not materially undermine the governance goal if there is an independent Lead Director.Further, permitting the Chairman also to be Chief Executive Officer if there is an independent Lead Director increases company flexibility and is compatible with our size and the relationships among our directors and their communications with management.Our directors actively engage in their responsibilities, openly and unhesitatingly articulate their views, and carefully consider the views of other directors to assure robust discussion and consideration of alternative views. Since the resignation of our Chairman, Thomas B. Lovejoy in February 2015, we have not selected a new chairman.Following the 2015 Annual Meeting, the Board will decide whether to name a new chairman or proceed with only a lead director. Director Evaluations Our Nomination and Governance Committee annually evaluates the performance of all directors as part of its overall corporate governance oversight responsibility.In addition, periodically this committee authorizes a more extensive review involving the confidential collection of data from all independent and affiliated directors, our principal professional advisers, and others with a continuing relationship with us.This data is then collated and condensed by an outside, independent evaluator who reports the overall performance of the directors to the members of the Nomination and Governance Committee and discusses with each individual director the comments and criticism from all sources of that particular director as a forum for self-improvement.The outside evaluator was instructed to call to the attention of the Nomination and Governance Committee any material deficiencies respecting any director that were revealed during the foregoing process.This more detailed review was last conducted in 2013-14. Board Meetings and Committees Board of Directors The Board held four meetings during 2014 and one meeting to date in 2015.The directors also discussed our business and affairs informally on numerous occasions throughout the year and took several actions through unanimous written consents in lieu of meetings.Each of our directors attended more than 75% of the meetings of the Board and of the committees on which he served during the fiscal year. Audit Committee Our Audit Committee Charter is available on our website, http://www.fxenergy.com.Our Audit Committee is currently composed of three independent directors: H. Allen Turner, its Chairman, and Arnold S. Grundvig Jr., both of whom the Board has determined to be audit committee financial experts, and Dennis B. Goldstein.The Board has determined all Audit Committee members to be independent as required by Rule 10A-3(b)(1) promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). 4 Preliminary Copy The Audit Committee selects our independent accountants, approves the scope of audit and related fees, and reviews financial reports, audit results, debt and equity fundraising matters, internal accounting procedures, related-party transactions, when appropriate, and programs to comply with applicable requirements relating to financial accountability.The Audit Committee met nine times during 2014 and has met twice to date in 2015, including meetings in early 2015 to review the results of the audit of our 2014 financial statements by our independent accountants and other related matters, as reported below. Compensation Committee Our Compensation Committee Charter is available on our website, http://www.fxenergy.com.The Compensation Committee is responsible for reviewing performance of senior management, setting the compensation of our Chief Executive Officer and recommending compensation for the other executives, and developing compensation strategies and alternatives throughout the Company.The Compensation Committee met four times during 2014 and has met once to date during 2015, in addition to several informal telephone meetings throughout 2014.Our Compensation Committee is composed of three independent directors: Arnold S. Grundvig Jr., its Chairman, Dennis B. Goldstein, and H. Allen Turner. Nomination and Governance Committee Our Nomination and Governance Committee Charter is available on our website, at http://www.fxenergy.com.The Nomination and Governance Committee is responsible for recommendations to the Board respecting corporate governance principles and related documents and prospective nominees for director; Board member performance and composition; function, composition, and performance of Board committees; succession planning; director and officer liability insurance coverage; and directors’ responsibilities.The Nomination and Governance Committee’s responsibilities also include the development of policies and procedures for compliance by us and our officers and directors with applicable laws and regulations.The Nomination and Governance Committee met four times during 2014 and has met twice to date during 2015.Our Nomination and Governance Committee is composed of three independent directors:Dennis B. Goldstein, its Chairman, H. Allen Turner, and Arnold S. Grundvig Jr. When considering candidates for directors, the Nomination and Governance Committee takes into account a number of factors, including the individual’s reputation for judgment, skill, integrity, and other relevant qualities; relevant business experience; level of professional accomplishments; independence from management under both Nasdaq and Securities and Exchange Commission definitions; existing commitments to other businesses; potential conflicts of interest with other pursuits; corporate governance background and experience; financial and accounting background for Audit Committee candidates; and the size, composition, and experience of the existing Board.The charter provides that diversity is a factor that the committee should consider in nominating directors. Using the above factors, the Nomination and Governance Committee will also consider candidates for directors suggested by stockholders.Stockholders wishing to suggest a candidate for director should write to ScottJ. Duncan, Secretary of the Company, and include a statement that the writer is a stockholder of record and is proposing a candidate for consideration by the Nomination and Governance Committee; the name of and contact information for the candidate; a statement that the candidate is willing to be considered and would serve as a director if elected; a statement of the candidate’s business and educational experience, preferably in the form of a resume or curriculum vitae; information regarding each of the factors identified above, other than facts regarding the existing Board, that would enable the Nomination and Governance Committee to evaluate the candidate; a statement detailing any relationship between the candidate and any of our customers, suppliers, or competitors; and detailed information about any relationship or understanding between the stockholder and the proposed candidate. Before nominating a sitting director for reelection at an annual meeting, the Nomination and Governance Committee considers the director’s performance on the Board and attendance at Board meetings and whether the director’s reelection would be consistent with our governance guidelines and ability to meet all applicable corporate governance requirements. 5 Preliminary Copy When seeking candidates for director, the Nomination and Governance Committee may solicit suggestions from incumbent directors, active stockholders, management, or others.After conducting an initial evaluation of the candidates, the Nomination and Governance Committee will interview candidates that the Nomination and Governance Committee believes might be suitable for a position on the Board.The Nomination and Governance Committee may also ask the candidate to meet with management.If the Nomination and Governance Committee believes the candidate would be a valuable addition to the Board, it will recommend that candidate’s nomination to the full Board. Rights Redemption Committee In connection with the adoption of a stockholder Rights Agreement, the Board formed a Rights Redemption Committee during 2007 to perform certain functions in accordance with such agreement.The Rights Redemption Committee must consist of at least three continuing directors, a majority of whom may not be our employees, and may consist of the entire Board.All current directors are members of the Rights Redemption Committee.The Rights Redemption Committee did not meet during 2014.As explained below, we are proposing that the stockholders approve an amendment to our restated articles of incorporation to delete the provisions creating the Rights Committee.(See Proposal 4. Approval of an Amendment to our Restated Articles of Incorporation to Delete Rights Redemption Committee.) Executive Officers, Directors The following sets forth the name, age, term of directorship, and principal business experience of each or our executive officers and directors: Year Name Age Director Since Term Expires Business Experience During Past Five Years and Other Information Directors David N. Pierce 69 President, Chief Executive Officer, and a director since 1992, Chairman from 1992 through 2003.Co-founder with his brother, Andrew W. Pierce, of our predecessor, Frontier Exploration Company.Executive capacities with privately held oil and gas companies since 1979 and an attorney with almost 40 years of experience in natural resources, securities, and international business law.The Board believes Mr. Pierce should serve as a director because of his leadership and strategic vision for the Company. Jerzy B. Maciolek 64 Vice-President of International Exploration and a director since 1995.Employed by us since September 1995.Instrumental in our exploration efforts in Poland.Geophysicist with more than 35 years of experience in Poland, Kazakhstan, and western United States.Graduate of the Mining and Metallurgy Academy in Krakow, Poland.The Board chose Mr. Maciolek to be a director because of his familiarity with oil and gas exploration in Poland and his familiarity with its governmental, regulatory, and cultural environment.He also identifies our exploration plays in Poland and is leading our technical team in implementing these plays. 6 Preliminary Copy Year Name Age Director Since Term Expires Business Experience During Past Five Years and Other Information Arnold S. Grundvig Jr. 66 One of our directors since 2003. President and Chief Financial Officer of A-Systems Corporation, a developer of accounting software, since 1993. Previously held various executive-level positions in financial management. Mr. Grundvig is a member of our Audit Committee and Nomination and Governance Committee and was appointed as Chairman of our Compensation Committee in early 2009. The Board believes Mr. Grundvig’s entrepreneurial experience and general business and financial expertise contributes to the Board’s oversight. Dennis B. Goldstein 69 Mr. Goldstein has been a director since October 2003, and was appointed Lead Director November 2003. Mr. Goldstein is an attorney who was formerly engaged in a natural resource practice for over 40 years. Mr. Goldstein is Chairman of our Nomination and Governance Committee and is a member of our Audit Committee and Compensation Committee. He previously served as a director from 1999 to 2002 and was a member of our Audit Committee before his resignation. The Board chose Mr. Goldstein to become a director because of his international natural resources experience in legal affairs. H. Allen Turner 62 Mr. Turner was appointed to the Board in February 2007. Mr. Turner has 25 years of experience in finance, including 20 years as a senior executive at Devon Energy Corporation. Since 2001, Mr. Turner has served as an advisory director of Cortland Associates, a registered investment advisor. Mr. Turner is Chairman of our Audit Committee and a member of our Nomination and Governance Committee and Compensation Committee. The Board chose Mr. Turner to become a director because of his extensive executive experience in capital markets, strategic planning, and investor relations. Executive Officers Thomas B. Lovejoy 78 Executive Vice-President effective February 2007, Chairman of the Board from October 2003 to February 2015, Chief Financial Officer from 1999 to 2007, Vice-Chairman from 1995 through 2003, and a consultant to us from 1995 to 1999. Between 1992 and 1999, principal of Lovejoy & Associates, Inc., Greenwich, CT, which provided financial strategic advice respecting private placements, mergers, and acquisitions. From 1989 through 1992, Managing Director and Head of Natural Resources, Utility and Mining Groups of Prudential Securities, Inc., New York City. From 1975 through 1988, Senior Vice President, Managing Director and Head of the Energy and Natural Resources Group of Blyth Eastman Dillon/PaineWebber, Inc. From 1993 to 2001, Director of Scaltech, Inc., Houston Texas, a processor of petroleum refinery oil waste. Graduate of Massachusetts Institute Of Technology and Harvard Business School. 7 Preliminary Copy Year Name Age Director Since Term
